Exhibit 5.1 July 17, 2015 Civeo Corporation Three Allen Center 333 Clay Street, Suite 4980 Houston, Texas Dear Sirs: Re: Civeo Corporation – Post-Effective Amendment No. 1 to Form S-8 Registration Statement We have acted as counsel to Civeo Corporation, a limited company governed by the Business Corporations Act (British Columbia) (the " Company "), in connection with the Post-Effective Amendment No. 1 (the " Amendment ") to the Form S-8 Registration Statement filed (Registration No. 333-196292) by the Company with the Securities and Exchange Commission (the "
